PER CURIAM.
Dievlese Williams appeals the summary denial of both grounds raised in his motion for postconviction relief filed pursuant to Florida Rule of Criminal Procedure 3.850. We affirm as to Ground Two. However, we reverse the summary denial of Ground One and remand for attachment of portions of the record refuting that claim or for an evidentiary hearing. See Freeman v. State, 761 So.2d 1055, 1061 (Fla. 2000) ("[A] defendant is entitled to an evidentiary hearing on a postconviction relief motion unless (1) the motion, files, and records *723in the case conclusively show that the prisoner is entitled to no relief, or (2) the motion or a particular claim is legally insufficient.").
AFFIRMED in part, REVERSED in part, and REMANDED.
SAWAYA, ORFINGER and EDWARDS, JJ., concur.